UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-25287 TOWER FINANCIAL CORPORATION (Exact name of registrant as specified in its charter) Indiana 35-2051170 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 116 East Berry Street, Fort Wayne, Indiana (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (260) 427-7000 Title of Each Class Name of Each Exchange on which registered Securities registered pursuant to Section 12(b) of the Act: Common stock, no par value NASDAQ / G Securities registered pursuant to Section 12(g) of the Act: NONE Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes oNo x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act. Yes oNo x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNo o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer a non-accelerated filer, or a smaller reporting company. See the definition of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer oAccelerated filer oNon-accelerated filer oSmaller reporting company x (Do not check if a smaller reporting company.) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). YesoNo x Aggregate market value of the voting and non-voting common stock held by nonaffiliates of the registrant based on the last sale price for such stock at June 30, 2010 (assuming solely for the purposes of this calculation that all directors and executive officers of the registrant are “affiliates”): $21,601,783 Number of shares of Common Stock outstanding at March 15, 2011: 4,811,232 The exhibit index required by Item 601(a) of Regulation S-K is included in Item 15 of Part IV of this Report Document Incorporated by Reference Certain portions of the Registrant’s definitive Proxy Statement for the 2011 Annual Meeting of Stockholders, which we will file with the Securities and Exchange Commission within 120 days after December 31, 2010, are incorporated by reference in Part III of this Report TOWER FINANCIAL CORPORATION Fort Wayne, Indiana Annual Report to Securities and Exchange Commission December 31, 2010 PART I ITEM 1 BUSINESS. Company Tower Financial Corporation, collectively with its subsidiaries, the “Company,” was incorporated as an Indiana corporation on July 8, 1998. We are a bank holding company with one bank subsidiary, Tower Bank & Trust (the “Bank” or “Tower Bank”) and two unconsolidated subsidiary guarantor trusts, Tower Capital Trust 2, and Tower Capital Trust 3. The Bank is an Indiana chartered bank with depository accounts insured by the Federal Deposit Insurance Corporation (“FDIC”) and is a member of the Federal Reserve System. Tower Capital Trust 2 and Tower Capital Trust 3 are unconsolidated, wholly owned Delaware statutory business trusts formed in December 2005 and December 2006, respectively, for the exclusive purpose of raising Federal Reserve approved capital through the issuance and sale of securities known as trust preferred securities.The Bank has a direct wholly owned trust company subsidiary, Tower Trust Company (the “Trust Company”), that is an Indiana Corporation formed on January 1, 2006 and was previously owned by the bank holding company until December 1, 2009.The Bank also has a direct wholly owned Nevada investment subsidiary, Tower Capital Investments, Inc., that was formed on July 1, 2006 for the purpose of holding long term investments, and an indirect wholly-owned subsidiary, Tower Funding Corporation. Tower Funding Corporation is a Maryland real estate investment trust, or “REIT,” formed as well on July 1, 2006.The REIT purchases mortgage-backed real estate loans from the Bank. The Bank opened on February 19, 1999 and provides a range of commercial and consumer banking services from six locations in the metropolitan area of Fort Wayne, Allen County, Indiana, and one location in Warsaw, Indiana.The Bank’s lending strategy is focused on commercial and commercial mortgage loans and, to a lesser extent, on consumer and residential mortgage loans. The Bank offers a broad array of deposit products, including checking, savings, and money market accounts, certificates of deposit and direct deposit services. Trust investment and management services are offered by the Trust Company. The Bank’s and the Trust company’s main offices are located at 116 East Berry Street in downtown Fort Wayne, Indiana, which also serves as our corporate headquarters. Forward-Looking Statements This report includes "forward-looking statements." All statements regarding our anticipated results or expectations for earnings, revenues, expenses, capital levels, asset quality or other future financial business plans and strategies, or the impact of legal, regulatory or supervisory matters on our business operations, are intended to be forward-looking statements within the meaning of the safe harbor provisions for forward-looking statements contained in the Private Securities Litigation Reform Act of 1995. Typically, forward-looking statements are predictive and are not statements of historical fact, and such words as "anticipates," "believes," "estimates," "seeks," "expects," "plans," "intends," and similar expressions, as they relate to us, the Bank, the Trust Company, or our management, are intended to identify forward-looking statements. Although we believe that the expectations reflected in these forward-looking statements are reasonable and have based these expectations upon reasonable beliefs and assumptions, these expectations may prove to be incorrect. Important factors that could cause actual results to differ materially from our expectations include, without limitation, the following: · The impact of a prolonged recession on our asset quality, the adequacy of our allowance for loan losses and the sufficiency of our capital; · the continued weakness of the local economy in our primary service area; · the effect of general economic and monetary conditions and the regulatory environment on the Bank’s ability to attract deposits, make loans and achieve satisfactory interest spreads; 1 · the risk of further loan delinquencies and losses due to loan defaults by both commercial loan customers or a significant number of other borrowers; · general changes in real estate, business and general property valuations underlying secured loans; · the level of our non-performing substandard or doubtful assets; · restrictions or additional capital requirements imposed on us by our regulators; and · dependence on our key banking and management personnel. Please also refer to the “Risk Factors” section of this report for a discussion of some of the principal risks and uncertainties inherent in our businesses. Tower Bank & Trust Company Lending We generally make loans to individuals and businesses located in Allen, Kosciusko and the surrounding counties in Northeast Indiana. Our loan portfolio at December 31, 2010 consisted of commercial and commercial real estate loans (72.4%), residential mortgage loans (16.4%) and personal loans (11.2%). The Bank’s legal lending limit under applicable federal banking regulations is approximately $11 million, based on the legal lending limit of 15% of the Bank’s total risk-based capital.We continue to pursue opportunities to originate new loans in order to grow earning assets to existing customers as well as new customers. Loan Segments: Commercial Loan:. Our lending activities focus primarily on providing small- and medium-sized businesses in our market area with commercial loans. These loans are both secured and unsecured and are made available for general operating purposes, including acquisition of fixed assets such as real estate, equipment and machinery, and lines of credit collateralized by inventory and accounts receivable. Typically, our customers' financing requirements range from $250,000 to $4.0 million.Commercial and industrial loans comprised 47.7% of total loans at December 31, 2010 and 2009.The majority of these are secured by a lien on equipment, inventory and/or other assets, but can also be secured by owner-occupied or investment real estate.Commercial and industrial loans also include revolving notes for working capital that range in maturity from on demand to no longer than one year. Commercial real estate loans comprised 24.7% of total loans at December 31, 2010, down from 25.1% at December 31, 2009.Some commercial and industrial loans and some commercial real estate loans have fixed interest rates, while other have floating interest rates.These loans typically have maturities of 1 to 5 years. Commercial real estate lending involves more risk than residential lending because loan balances are typically greater and repayment is dependent not only upon general economic conditions and the continuing merits of the particular real estate project securing the loan, but also, and importantly, upon the underlying value of the collateral and the borrower’s financial health and liquidity.For example, during 2009, we took additional provisions for loan losses and reduced the value of the assets to the fair value on a group of real estate loans to a number of different borrowers involving nearby residential developments.We believed it was necessary to take additional provisions due to the slower than anticipated sell-off of those projects, the deterioration in the local market for the affected lots reflected in the collateral value of those lots, and the uncertainty of collection from the borrowers and/or guarantors.The original underwriting decisions regarding these loans were made a number of years ago, and although we believed we had adequate underwriting standards and lending approvals in place at the time, our recent experience revealed various shortcomings in those standards and procedures. Accordingly, we have reduced the risk associated with these transactions by establishing limits for concentration in certain types of loans, projects, and borrowers, developed additional checks and balances in the approval process, increased underwriting standards and employed a higher degree of oversight.We refer you to a further discussion of this subject in the next section under “Lending Policies.” In 2009 and 2010, we continued to focus on improving asset quality and increasing long-term profitability.To accomplish these goals, we undertook an action plan to decrease the amount of nonperforming loans from our portfolio through liquidation of collateral, encouraging and cooperating in refinancing certain loans through other financial institutions, or taking additional charges against certain loans.Additionally, we have marshaled additional resources to increase the speed in reacting to and dealing with potential deterioration of borrowers’ assets. Mortgage Banking: We provide fixed rate, long-term residential mortgage loans and construction loans to our customers. Our general policy, which is subject to periodic review by management, is to sell the majority of loans originated on the secondary market.We retain only those loans where we have ongoing, multi-faceted customer relationships or keep our portfolio at benchmark levels and support our commitment to our customers and community.All other loans are immediately sold, or are originated on a brokered basis for another investor.We utilize both correspondent and wholesale delivery methods for sold loans where we may also have delegated underwriting and closing responsibility.We typically charge an average of 1.5% of the loan amount between the service release premium and fees on sold and brokered loans. We do not retain servicing rights with respect to residential mortgage loans that we broker or sell. During 2010, we originated $14.0 million in construction loans and $67.4 million of residential mortgage loans, of which we retained $37.4 million, sold $37.9 million in the secondary market, and brokered $6.1 million.These loans were a combination of jumbo whole loans, government loan programs (FHA/VA), and traditional conventional loan products.We neither originated nor purchased any subprime loans in 2010, nor have we done so historically. 2 For the years ended December 31, ($ in thousands) Real estate mortgage loans originated and retained $ $ $ Real estate mortgage loans originated and sold Real estate mortgages brokered Personal Loans and Lines of Credit: We make personal loans and lines of credit available to consumers for various purposes, such as the purchase of automobiles, boats and other recreational vehicles, and to make home improvements and personal investments. The majority of our personal loans are home equity loans secured by a second lien on real estate. We retain all of such loans in our loan portfolio. Consumer loans generally have shorter terms and higher interest rates than residential mortgage loans and usually involve more credit risk than mortgage loans because of the type and nature of the collateral. Consumer lending collections are dependent on a borrower’s continuing financial stability and are thus likely to be adversely affected by job loss, illness and personal bankruptcy. In many cases, repossessed collateral for a defaulted consumer loan will not provide an adequate source of repayment of the outstanding loan balance because of depreciation of the underlying collateral. In order to maximize our consumer loan approval efficiencies and ensure we met our customer’s service expectations, we utilize centralized underwriting.We continue to pursue a policy of conservative loan underwriting, with an emphasis on our borrower’s amount of the down payment, credit quality, employment stability, and monthly income. Consumer loans are generally repaid on a monthly repayment schedule with the payment amount tied to the borrower’s periodic income. We believe that the generally higher yields earned on consumer loans help to compensate for the increased credit risk associated with such loans, and we believe that consumer loans are important to our efforts to serve the credit needs of our customer base.Historically, our delinquency rates and losses on consumer loans have been lower than that of the national average, which held true in 2010. Lending Policies: Loan Policies: Although we maintain a competitive approach to lending, we strive to underwrite high quality loans.We employ written loan policies that contain general lending guidelines and are subject to periodic review and revision by our Board Loan and Investment Committee and our Board of Directors. These policies relate to loan administration, documentation, approval and reporting requirements for various types of loans. Our loan policies include procedures for oversight and monitoring of our lending practices and loan portfolio. We seek to make sound loans, while recognizing that lending money involves a degree of business risk. Our loan policies are designed to assist in managing the business risk involved in making loans. These policies provide a general framework for our lending operations, while recognizing that not all loan outcomes and results can be anticipated. Our loan policies instruct lending personnel to use care and prudent decision-making and to seek the guidance of our Chief Executive Officer, Chief Lending Officer or the Senior Vice President of Risk Management where appropriate. Since 2004, we have maintained a separate credit department that is generally responsible for the integrity of data used by lending personnel for underwriting decisions.Additionally, our credit department is responsible for providing independent financial analysis and credit assessments for loan aggregations above $500,000.Our credit department also assists in the application of loan policy and the identification of unresolved or potential credit issues.Since 2008, we have outsourced our loan review function to an independent accounting firm. 3 Our loan policies provide limits for loan-to-value ratios that limit the size of certain types of loans to a maximum percentage of the value of the real estate collateral securing the loans.The loan-to-value percentage varies by the type of collateral. The Federal Deposit Insurance Corporation Improvement Act of 1991 established regulatory and supervisory loan-to-value limits. Our internal loan-to-value limitations follow those limits and, in certain cases, are more restrictive than those required by regulators.However, exceptions may be made to these limits and are allowable under the regulatory rules as long as the aggregate balance of these exceptions does not exceed certain capital thresholds.Exception balances are below the capital thresholds established by regulatory rules Our loan policies also establish an “in-house” guideline limit on the aggregate amount of loans to any one borrower. In 2010, we reduced our in-house limit from $7 million to $5 million.Our loan committee approves all loan relationships above $1 million.Additionally, the Bank board’s loan and investment committee reviews all lending relationships over $5.0 million on a quarterly basis. This internal limit is subject to review and revision by our Board of Directors from time to time. In addition, our loan policies provide guidelines for (i) personal guarantees, (ii) loans to employees, executive officers and directors, (iii) problem loan identification, (iv) maintenance of an allowance for loan losses (v) interest reserves, and (vi) other matters relating to our lending practices. Underwriting policies: Commercial and Industrial Loans: Commercial and Industrial loans are underwritten using an analysis of the businesses’ current and historical financial statements.The form of statement required (audit, review, compilation, tax return, or internally prepared) varies depending on the credit size, complexity, and risk.Financial projections may be required for loans with a term greater than one year.For all aggregated borrowing relationships in excess of $100,000, a cash flow analysis is completed for each corporate borrower, and a debt-to-income ratio is calculated for each personal guarantor.For those relationships where reliance is placed on a borrower or guarantor that is involved in several loans, business ventures or real estate projects, both a separate cash flow analysis and a consolidated global cash flow analysis is required.This is mandatory for all requests that are in excess of five percent of the Bank’s capital. In addition, we review the quality and value of collateral provided to determine the appropriate advance rates and analyze the risks inherent in the business enterprise to determine the appropriate financial covenant package. Commercial Real Estate Loans: The Company will consider commercial real estate financing for any feasible project including land loans, acquisition and development loans, construction loans and long-term mortgages for income producing and investment properties.Loans are not to be extended to developers or builders who have been subject to a foreclosure action or have given a creditor a deed in-lieu of foreclosure.Commercial Real Estate loans are generally made with full recourse or limited recourse to all principals and owners. All real estate credit extensions are to meet high standards of quality and are to be in compliance with the Bank’s policies.Relationship managers are to comply with each underwriting guideline and explain and document any exceptions. Residential Mortgage Loans: Residential mortgage loans are defined as loans for primary or secondary residences. No rental property loans will be considered under the guidelines for residential mortgage underwriting.Secondary residences are limited to one unit.Loans for rental properties are to be considered as business loan requests subject to the Commercial Real Estate guidelines. Loans to be sold into the secondary market are not subject to these guidelines.Portfolio loans must adhere to all requirements below (they follow the requirements of the purchaser in the secondary market) and to all requirements for consumer credits (except the requirement as to maximum debt-to-income ratio) described herein. It is the stated goal of the Bank to offer mortgage loans on owner-occupied real estate at competitive rates and terms to customers in our defined lending areas.Mortgage loan terms should be related to the nature and market value of the security property, as well as income, future earning ability and credit history of the borrower.Mortgages should be made in anticipation of regular amortization, not foreclosure. Rates for residential mortgage loans are fixed for the term of the loan.The company does not underwrite any hybrid loans, or sub-prime loans within its residential portfolio.Adjustable rate loans are limited to Commercial, Commercial Real Estate, and Home Equity products. The rates for these loans are primarily tied to the Prime Rate as stated in the Wall Street Journal. 4 Home Equity Loans: Home Equity loans and Home Equity lines of credit are underwritten using the same guidelines and procedures outlined above for residential mortgage loans.The loan to value maximum for a Home Equity loan or line of credit is capped at 90% of the appraised value. Consumer Loans: All consumer loans are to be supported by a signed, completed credit application or a credit file memo disclosing loan purpose, applicant’s income and obligations, and repayment terms.Related documents should include a current or recent credit bureau report.Unsecured consumer loans of $5,000 and larger must also have a current financial statement on file on a form acceptable to the Company. Typically, the rates for variable rate loans in all categories are underwritten using the Prime Rate index as stated in the Wall Street Journal. In 2009, the Bank began utilizing interest rate floors on variable rate loan products.Typical loan terms on these types of products range from one to five years and the interest rate floors ranged between 0.75% to 1.75% over the Prime Rate. Source of Funds In 2010, no inter-company contributions were made, but we did receive net proceeds of $2.8 million from a private placement of 458,342 shares of our common stock.In 2009, we made capital contributions to the Bank of $8.1 million from the Company, of which $1.8 million came from the private placement of 18,300 shares of Series A Convertible Preferred Stock on September 25, 2009 and $5.5 million came from our sale of the Trust Company to the Bank.Also in 2009 and prior to the sale to the Bank, the Trust Company contributed $800,000 of capital to the Company, which was immediately contributed to the Bank.The 2009 capital contributions were made due to the net loss incurred during the year and because of added pressure in the financial institution industry to continually grow capital due to the prolonged economic decline. On an ongoing basis, the Bank funds its operations and loan growth primarily with local deposits. Secondarily, the Bank uses alternative funding sources as needed, including advances from the Federal Home Loan Bank, out-of-market deposits (including national market CDs and brokered CDs) and other forms of wholesale financing.A component of our strategic plan includes a change in the deposit mix to assist us in increasing profitability and improving liquidity, which we have been successful in accomplishing over the last two years. Two events occurred in 2008 and have carried over in to 2009 and 2010 to assist us with the change in our deposit mix.First, the 400 basis point drop in 2008 in the Federal Funds Rate caused our variable rate certificate of deposit products to be a less attractive option for our customers, as it is directly tied to the federal funds rate.With the drop in rates, customers chose to select other avenues for investing their money as these deposits matured.The second event in 2008 was the increase in the FDIC insurance to $250,000 for all interest-bearing accounts and an unlimited amount for non-interest bearing accounts.The deposit mix started to change due to these events as customers chose to move money into an account that was fully insured or to one that offered better rates depending on their intentions for the deposits.In 2009 and 2010, the short- term interest rates remained unchanged from the final decrease in December 2008 and the FDIC insurance increase was extended through December 31, 2012 for the unlimited insurance on non-interest bearing accounts and the limit on all other accounts has been increased to $250,000 permanently.As of December 31, 2010 and December 31, 2009, we had $50.3 million and $70.1 million, respectively, of deposits protected by unlimited FDIC insurance. By the end of 2010, the core deposits comprised 74.9% of total deposits compared to 76.0% and 69.4% at December 31, 2009 and December 31, 2008, respectively. Deposit Generation: We generate deposits primarily through offering a broad array of deposit products to individuals, businesses, associations, financial institutions, and government entities in our primary market areas. We generally seek a comprehensive banking relationship from our lending customers, which has contributed to our internal deposit growth. This often includes encouraging new customers to consider both business and personal checking accounts and other deposit services. Our deposit services include checking, savings, health savings accounts, money market accounts, certificates of deposit, direct deposit services, and telephone and Internet banking. Health savings accounts continue to be a primary leader in core deposit growth in 2010, which showed an increase of $14.4 million to a balance of $50.0 million and approximately 35,000 accounts at December 31, 2010.We also offer a courier service for the deposit convenience of our business customers as well as wholesale lockbox and other business deposit and cash management services. We also generate certificates of deposit through national, so-called out-of-market sources. These deposits include brokered deposits, which we began accepting during 2003.Currently, the out-of-market deposits are generated through negotiated transactions with brokers. As the out-of-market deposits typically come in the form of certificates of deposits or money market accounts, the interest expense associated with these deposits is normally higher than interest paid on in-market deposits. In 2010, the average cost of funds on out-of-market deposits was 2.99%, while the average cost of funds on in-market deposits was 1.16%. Throughout 2009 and 2010, it was less costly to take short-term advances from the Federal Home Loan Bank than to bring in new monies from within the local market.We were able to borrow from the Federal Home Loan Bank at a rate around 0.50% through short-term variable rate advances.During 2010, we strategically purchased brokered certificates of deposit and brokered money markets in excess of the balance in 2009 by $36.8 million.The growth in brokered deposits was purposeful as we took advantage of the favorable rate environment to lock in low rates for an extended period of time.Terms for our $35.2 million of new brokered CD purchases ranged from two years to ten years, with an average life of just more than six years.The average rate on our brokered CD purchases was 3.0%.At December 31, 2010, approximately 81.7% of our deposits were generated in-market, while 18.3% were out-of-market deposits, compared to 87.9% of in-market deposits in 2009 and 12.1% out-of-market.Deposits at December 31, 2010, 2009, and 2008 are summarized as follows: 5 ($ in thousands) Balance % Balance % Balance % Core Deposits: Noninterest-bearing demand $ % $ % $ % Interest-bearing checking % % % Money market % % % Savings % % % Time, under $100,000 % % % Total Core Deposits % % % Non-core Deposits: In-market non-core deposits: Time, $100,000 and over % % % Out-of-market non-core deposits: Brokered money market % - % - % Brokered certificate of deposits % % % Total out-of-market non-core deposits % % % Total Non-core Deposits % % % Total deposits $ % $ % $ % Investments We invest funds that we retain from time to time in various debt instruments, including but not limited to obligations guaranteed by the United States, general obligations of a state or political subdivision thereof, bankers’ acceptance of deposit of United States commercial banks, commercial paper of United States issuers rated in the highest category by a nationally recognized statistical rating organization, or trust preferred securities. We are permitted to make limited portfolio investments in equity securities.We currently have only two of these investments, a $20,000 investment in an economic development venture capital limited partnership focusing on businesses located in Northeast Indiana and an equity investment with an initial investment of $1 million in a limited partnership focused on financial holding companies, primarily bank holding companies. As of December 31, 2010, these investments carried a value of $83,534 and were recorded in other assets.Due to the volatility of the equity investment in the limited partnership as well as the accounting treatment for the investment, the Board of Directors approved the gradual liquidation of this investment.In 2009, requests were made to liquidate the investment.Disbursements received in 2010 and 2009 were $23,022 and $740,437, respectively, leaving a value of $63,534 as of December 31, 2010. The remaining balance is invested in side-pocket investments, which are primarily made up of small equity investments in local start-up businesses, and is projected to be fully liquidated in 2011. We may invest our funds in a wide variety of debt instruments and may participate in the federal funds market with other depository institutions. Real estate, which we may acquire in satisfaction of or as a result of foreclosure upon loans and which at December 31, 2010 amounted to $4.3 million, may be held for no longer than ten years after the date of acquisition without the written consent of the Indiana Department of Financial Institutions (“IDFI”).We are also permitted to invest an aggregate amount not to exceed 50% of our “sound capital” in various other real estate and buildings as are necessary for the convenient transaction of our business, such as but not limited the ownership of branch banking facilities. Our Board of Directors may alter our investment policy without stockholders’ approval. 6 Tower Trust Company General Prior to January 1, 2006, we provided our trust and investment management services through a division of Tower Bank & Trust Company. On January 1, 2006, the Bank transferred the business, employees, assets, liabilities, and customers to the Holding Company as a new wholly-owned subsidiary, Tower Trust Company.This transfer occurred to allow Tower Trust Company to expand the service areas to which it could provide trust and investment services to locations outside of the Bank’s service area, such as Indianapolis.Due to a change in the strategic plan, management decided to bring the trust company’s focus within the Bank’s service area as new opportunities in the local market have presented themselves.On December 1, 2009, the Bank purchased Tower Trust Company to be held as a wholly-owned subsidiary of the Bank to be able to focus on these initiatives with the added benefit of increasing capital and earnings at the Bank. Investment Management and Trust Services. Our investment management and trust services provide a wide range of traditional personal trust services to customers in our market area. Our trust services include estate planning and money management, as well as traditional revocable trusts, irrevocable trusts, charitable trusts, estate administration, guardianship administration, IRA administration, personal and institutional investment management, and custodial services. We believe that by offering trust services through personalized client service, an experienced professional staff, and a tailored approach to investments that we can enhance and leverage client relationships. In the 4th quarter of 2010, we lost two large non-discretionary client relationships (e.g. directed trustee and custody) that led to a decline in our overall assets under management to $473.1 million at December 31, 2010.These two accounts were non-managed, non-discretionary accounts yielding 0.18% annually, which results in a loss of income of approximately $240,000.However, we believe that our personalized approach to investment management and trust services should allow for continued growth in assets under management and resulting trust services revenue in the future. The following table reflects assets under management and revenue derived from trust services for the periods indicated. For the years ended December 31, ($ in thousands) Assets under management $ $ $ Number of accounts Average account size $ $ $ Trust revenue $ $ $ Tower Investment Services In July of 2004, we began offering securities and insurance brokerage services under the private label name of Tower Investment Services. The services are provided through PrimeVest Financial Services, Inc.PrimeVest is a self-clearing broker dealer that works exclusively with banks and financial institutions. Tower Investment Services had $159.3 million in assets under management at December 31, 2010, compared to $142.7 million at December 31, 2009. The following table reflects assets under management and revenues of our investment services department for the periods indicated. For the years ended December 31, ($ in thousands) Assets under management $ $ $ Number of accounts Average account size $ $ $ Investment services revenue $ $ $ 7 Effect of Government Monetary Policies Our performance and our results are affected by domestic economic conditions and the monetary and fiscal policies of the United States government, its agencies and the Federal Reserve Board (“Federal Reserve”). The Federal Reserve’s monetary policies have had, and will continue to have, an important impact on the operating results of commercial banks through its power to implement national monetary policy in order, among other things to, curb inflation or, conversely, to stimulate the economy. The instruments of monetary policy employed by the Federal Reserve include open market operations in United States government securities, changes in the discount rate on member bank borrowing and changes in reserve requirements against deposits held by all federally insured banks. During 2008, the Federal Reserve lowered the federal funds discount rate to 0.25% where it remained for the all of 2009 and 2010.The drop in interest rates has had a direct impact on the Company.It directly impacted our interest margin; therefore, resulting in a decrease in net interest income from 2007 to 2008.In 2009 and 2010, we implemented an interest rate floor on our loan portfolio and aggressively lowered the interest rates paid on deposits to combat the prolonged period of low short-term interest rates and to improve our net interest margin.In view of changing conditions in the national economy and in the money markets, as well as the effect of actions by monetary fiscal authorities including the Federal Reserve, we can make no prediction as to possible future changes in interest rates, deposit levels, loan demand or the affect thereof on our business. Regulation and Supervision General Financial institutions and their holding companies are extensively regulated under federal and state law. Consequently, our growth and earnings performance can be affected not only by management decisions and general economic conditions, but also by the statutes administered by, and the regulations and policies of, various governmental regulatory authorities. Those authorities include but are not limited to the Federal Reserve, the FDIC, the IDFI, the Internal Revenue Service and the state taxing authorities. The effect of such statutes, regulations and policies can be significant and cannot be predicted with any high degree of certainty. Federal and state laws and regulations generally applicable to our business regulate among other things: · the scope of permitted businesses, · investments, · reserves against deposits, · capital levels relative to operations, · lending activities and practices, · the nature and amount of collateral for loans, · the establishment of branches, · mergers and consolidations, and · dividends. The foregoing system of supervision and regulation establishes a comprehensive framework, and is intended primarily for the protection of the FDIC’s deposit insurance funds, the depositors of the Bank and the public, rather than our stockholders, and any change in government regulation may have a material adverse effect on our business. Bank Holding Company Regulation As a bank holding company, we are subject to regulation by the Federal Reserve under the Federal Bank Holding Company Act of 1956, as amended, or the Act. Under the Act, we are subject to examination by the Federal Reserve and are required to file reports of the Company’s operations and such additional information as the Federal Reserve may require. Under Federal Reserve policy, we are expected to act as a source of financial strength to the Bank and to commit resources to support the Bank in circumstances where we might not do so absent such policy. Any loans by a bank holding company to a subsidiary bank are subordinate in right of payment to deposits and to certain other indebtedness of such subsidiary bank. In the event of a bank holding company’s bankruptcy, any commitment by the bank holding company to a federal bank regulatory agency to maintain the capital of a subsidiary bank will be assumed by the bankruptcy trustee and entitled to a priority of payment. With certain limited exceptions, the Act prohibits bank holding companies from acquiring direct or indirect ownership or control of voting shares or assets of any company other than a bank, unless the company involved is engaged in one or more activities which the Federal Reserve has determined to be so closely related to banking or managing or controlling banks as to be incidental to these operations. Under current Federal Reserve regulations, including rules under which we qualify as a bank holding company as described in the following paragraph, such permissible non-bank activities include such things as mortgage banking, equipment leasing, securities brokerage, and consumer and commercial finance company operations. As a result of recent amendments to the Act, many of these acquisitions may be affected by bank holding companies that satisfy certain statutory criteria concerning management, capitalization, and regulatory compliance, if written notice is given to the Federal Reserve within ten business days after the transaction. In certain cases, prior written notice to the Federal Reserve will be required.Notwithstanding the scope of these permissible activities, we have not organized nor have we sought to establish any of these types of businesses. 8 The Federal Reserve uses capital adequacy guidelines in its examination and regulation of bank holding companies. If capital falls below minimum guidelines, a bank holding company may, among other things, be denied approval to acquire or establish banks or non-bank businesses. See "Management's Discussion and Analysis of Financial Condition and Results of Operations - Capital Sources." Bank Regulation The Bank is an Indiana banking corporation and a member of the Federal Reserve System. As a state-chartered member bank, we are subject to the examination, supervision, reporting and enforcement jurisdiction of the IDFI, as the chartering authority for Indiana banks, and the Federal Reserve as the primary federal bank regulatory agency for state-chartered member banks. Our deposit accounts are insured by the Bank Insurance Fund of the FDIC, which also has jurisdiction over Bank Insurance Fund insured banks. These agencies, and federal and state law, extensively regulate various aspects of the banking business including, among other things: · permissible types and amounts of loans, · investments and other activities, · capital adequacy, · branching, · interest rates on loans and on deposits, · the maintenance of noninterest bearing reserves on deposit, and · the safety and soundness of banking practices. Federal law and regulations, including provisions added by the Federal Deposit Insurance Corporation Improvement Act of 1991 and regulations promulgated thereunder, establish supervisory standards applicable to the lending activities of the Bank, including internal controls, credit underwriting, loan documentation, and loan-to-value ratios for loans secured by real property. The Bank is subject to certain federal and state statutory and regulatory restrictions on any extension of credit to Tower Financial Corporation or any of our subsidiaries, on investments in our stock or other securities of our subsidiaries, and on the acceptance of our stock or other securities of our subsidiaries as collateral for loans to any person. Limitations and reporting requirements are also placed on extensions of credit by the Bank to its directors and officers, to our directors and officers and to the directors and officers of our subsidiaries, to our principal stockholders, and to “related interests” of such persons. In addition, such legislation and regulations may affect the terms upon which any person becoming a director or officer of Tower Financial Corporation or one of our subsidiaries or a principal stockholder of Tower Financial Corporation may obtain credit from banks with which we maintains a correspondent relationship. Also, in certain circumstances, an Indiana banking corporation may be required by order of the Department to increase our capital or reduce the amount of our deposits. The federal banking agencies have published guidelines implementing the FDIC’s requirement that the federal banking agencies establish operational and managerial standards to promote the safety and soundness of federally insured depository institutions. The guidelines establish standards for internal controls, information systems, internal audit systems, loan documentation, credit underwriting, interest rate exposure, asset growth, and compensation, fees and benefits. In general, the guidelines prescribe the goals to be achieved in each area, and each institution is responsible for establishing its own procedures to achieve those goals. If an institution fails to comply with any of the standards set forth in the guidelines, the institution’s primary federal bank regulator may require the institution to submit a plan for achieving and maintaining compliance. The preamble to the guidelines states that the agencies expect to require a compliance plan from an institution whose failure to meet one or more of the standards is of such severity that it could threaten the safe and sound operation of the institution. Failure to submit an acceptable compliance plan, or failure to adhere to a compliance plan that has been accepted by the appropriate regulator, would constitute grounds for further enforcement action. 9 Insurance of Deposit Account: As an FDIC-insured institution, the Bank is required to pay deposit insurance premiums based on the risk it poses to the Bank Insurance Fund. The FDIC also has authority to raise or lower assessment rates on insured deposits to achieve the statutorily required reserve ratios in insurance funds and to impose special additional assessments. The FDIC has utilized a risk based assessment system beginning in 2008.Under this system, the banks are evaluated based on three primary sources of information:supervisory ratings, financial ratios, and long-term debt issuer ratings (for large institutions only).Due to a large number of bank failures throughout the United States in 2008 and 2009, the FDIC deposit insurance fund has been depleted and requires additional assessments to replenish the fund to an acceptable level.Premiums have not only increased to replenish the fund, but because of additional operating expenses the FDIC will incur due to increased resolution activities expected in the future. Also, in 2008, the FDIC increased the limit of insured funds to $250,000 on interest bearing deposits and an unlimited amount on non-interest bearing deposits compared to the previous limit of $100,000 on all deposits. In 2010, these new limits were extended through December 31, 2010 for unlimited insurance on non-interest bearing accounts and were permanently implemented on all deposit accounts up to $250,000 to ease the fears of banking customers after the recent bank failures over the past two years.Based on these additional costs, the FDIC raised the assessment rates in 2009, assessed a one-time special assessment due September 30, 2009 equal to five basis points of total assets less Tier 1 Capital, and issued an assessment to prepay the quarterly assessments for the fourth quarter 2009, and for all 2010, 2011 and 2012 along with the quarterly risk-based assessment for the third quarter of 2009 on December 30, 2009.The prepayment was calculated by using the rate in effect at September 30, 2009 with an increase in the annual assessments of three basis points beginning in 2011.The FDIC also assumed that the institution’s assessment base at September 30, 2009 will increase quarterly by an annual growth rate of five percent through the end of 2012.The FDIC began drawing down prepaid assessments on March 30, 2010, representing payment for the regular quarterly risk-based assessment for the fourth quarter of 2009.Each institution will continue to receive quarterly assessment statements from the FDIC and will continue to expense the assessment as they have in the past, but the institution’s quarterly risk-based deposit insurance assessments thereafter would be paid from the amount the institution had prepaid until that amount was exhausted or until December 30, 2014, when any amount remaining would be returned to the institution.The remaining balance in the prepaid FDIC assessment account was $2.9 million as of December 31, 2010. Consumer and Other Laws: The Bank’s business includes making a variety of types of loans to individuals. In making these loans, the Bank is subject to state usury and regulatory laws and to various federal statutes, such as the Equal Credit Opportunity Act, the Fair Credit Reporting Act, the Truth in Lending Act, the Real Estate Settlement Procedures Act and the Home Mortgage Disclosure Act, as well as the regulations promulgated thereunder, which prohibit discrimination, specify disclosures to be made to borrowers regarding credit and settlement costs and regulate the mortgage loan servicing activities of the Bank, including the maintenance and operation of escrow accounts and the transfer of mortgage loan servicing. The Riegle Act imposed new escrow requirements on depository and non-depository mortgage lenders and services under the National Flood Insurance Program. In receiving deposits, the Bank is subject to extensive regulation under state and federal law and regulations, including the Truth in Savings Act, the Expedited Funds Availability Act, the Bank Secrecy Act, the Electronic Funds Transfer Act, and the Federal Deposit Insurance Act. Violation of these laws could result in the imposition of significant damages and fines upon the Bank, its directors and officers. The Gramm-Leach-Bliley Act (or "Gramm-Leach") which was signed into law on November 12, 1999 and contains provisions intended to safeguard consumer financial information in the hands of financial service providers by, among other things, requiring these entities to disclose their privacy policies to their customers and allowing customers to "opt out" of having their financial service providers disclose their confidential financial information to non-affiliated third parties, subject to certain exceptions. Final regulations implementing the new financial privacy regulations became effective during 2001. Similar to most other consumer-oriented laws, the regulations contain some specific prohibitions and require timely disclosure of certain information. Under the Community Reinvestment Act (or “CRA”) and the implementing regulations, the Bank has a continuing and affirmative obligation to help meet the credit needs of its local community, including low- and moderate-income neighborhoods, consistent with the safe and sound operation of the institution. The CRA requires the Board of Directors of financial institutions, such as the Bank, to adopt a CRA statement for each assessment area that, among other things, describes its efforts to help meet community credit needs and the specific types of credit that the institution is willing to extend. The Bank’s service area is designated as all of Allen County and Warsaw, Indiana.The Bank’s Board of Directors is required to review the appropriateness of this delineation at least annually. The CRA also requires that all financial institutions publicly disclose their CRA ratings. The Bank received a "satisfactory" rating on its most recent CRA performance evaluation. 10 USA Patriot Act of 2001: On October 6, 2001, the "Uniting and Strengthening America by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism (USA Patriot) Act of 2001" was enacted. The statute increased the power of the United States Government to obtain access to information and to investigate a full array of criminal activities. In the area of money laundering activities, the statute added terrorism, terrorism support, and foreign corruption to the definition of money laundering offenses and increased the civil and criminal penalties for money laundering; applied certain anti-money laundering measures to United States bank accounts used by foreign persons; prohibited financial institutions from establishing, maintaining, administering or managing a correspondent account with a foreign shell bank; provided for certain forfeitures of funds deposited in United States interbank accounts by foreign banks; provided the Secretary of the Treasury with regulatory authority to ensure that certain types of bank accounts are not used to hide the identity of customers transferring funds and to impose additional reporting requirements with respect to money laundering activities; and included other measures. On October 28, 2002, the Department of Treasury issued a final rule concerning compliance by covered United States financial institutions with the new statutory anti-money laundering requirement regarding correspondent accounts established or maintained for foreign banking institutions, including the requirement that financial institutions take reasonable steps to ensure that correspondent accounts provided to foreign banks are not being used to indirectly provide banking services to foreign shell banks. The Company believes that compliance with the new requirements has not had a material adverse impact on its operations or financial condition. Written Agreement: On May 5, 2010, Tower Financial Corporation and its wholly owned subsidiary, Tower Bank & Trust Company, entered into a written agreement with the Federal Reserve and the IDFI, effective April 23, 2010 (the “Written Agreement”).A Written Agreement is a process employed by the Federal Reserve and the IDFI to memorialize certain understandings with the Company and the Bank, in this case flowing from a fall 2009 joint Federal Reserve and IDFI examination, based upon June 30, 2009 financial position and operating results. A Written Agreement typically addresses all of the major aspects of a financial institution’s financial and operating metrics, including capital requirements, asset quality, management, earnings and liquidity, whether or not identified as requiring improvement. The following description is only a summary of the Written Agreement and does not purport to be a complete description of all of its terms, and the summary is, therefore, qualified in its entirety by reference to the Written Agreement that is filed as an exhibit to our Current Report on Form 8-K filed on May 5, 2010. Among other things, the Written Agreement requires the Company and the Bank: · to review and revise its loan policies with regard establishing interest rate reserves; time frame for new appraisals, and its internal loan grading system. · to develop enhanced approval processes for the renewal of credit to any borrower who has a loan or other extension of credit on its internal watch list. · to expand the level of detail for all asset improvement plans and the process of reporting such plans to its Board of Directors. · to enhance the level of Board of Director oversight and review of pertinent operating and financial metrics. · to refine and improve its capital contingency plan, so as to continue to remain in excess of those levels required to remain “well capitalized”. · to outline and refine its liquidity policy and liquidity funding plan. · to not pay dividends on or redeem any of its common or preferred stock or other capital stock, or make any payments of interest on its Trust Preferred Debt, without written approval from the Federal Reserve. In response to the Written Agreement, our Board of Directors, as well as our management teams, adopted various measures that we believe will allow us to continue to preserve capital and mitigate further capital risk in light of our 2009 net loss and our level of non-performing assets, which continues to be elevated compared to historical levels.We have adopted many of these measures in conjunction with extensive discussion with our banking regulators. 11 These measures include: * We have reviewed and revised our loan policies with regard to how we establish interest rate reserves; we have modified the appropriate time frame for new appraisals for collateral dependent loans; and we have enhanced our internal loan grading system to help ensure timely adjustment of loan risk ratings. * We have developed enhanced processes for the renewal of credit to any borrower who has a loan or other extension of credit on our internal “watch list”.Our enhanced processes include increased use of expanded cash flow analysis for the entire borrowing relationship, as well as an increased number of loans that require approval by the Board of Directors and/or a committee of the Board. * We have expanded the level of detail for all asset improvement plans and we have increased the regularity of reporting such plans to the Board in order to improve our ability to reduce both non-performing loans and reduce the number of foreclosed assets on our balance sheet. * As part of our efforts to ensure complete understanding by the Board and the continued adherence to regulatory guidelines regarding our process for determining our Allowance for Loan and Lease Losses (ALLL), we have further enhanced our level of Board review, education, and approval of our ongoing methodology. * We have further refined our Capital Contingency Plan and we have established new internal minimum capital levels that are in excess of those required by the regulators to remain “well capitalized”.The plan provides that our Total Risk-Based Capital Ratio should be equal to or greater than 10.5% and our Leverage Ratio should be equal to or greater than 7.0% for the Company.As of December 31, 2010, the Company’s Total Risk-Based Capital Ratio and Leverage Capital Ratio were 14.30% and 10.55%, respectively compared to 12.45% and 9.05%, respectively, at December 31, 2009.(See Note 15 to the Financial Statements for further discussion of our ratios). * We have further refined and outlined the Company’s Liquidity Policy and Liquidity Funding Plan, and, given the uncertainty in the marketplace and exposure to increasing interest rates in the future,we have enhanced the monitoring, analysis, and reporting of our cash flow and interest rate forecast. * The Company will not pay dividends on our common stock, the Series A Convertible Preferred Stock or other capital stock, or make any payments of interest on our Trust Preferred Debt without written approval from the Federal Reserve.As of the date of this Form 10-K, we are not planning to pay dividends on our common stock or our Series A Convertible Preferred Stock in the near future and we have elected to defer payment of interest on the Trust Preferred Debt indefinitely, as allowed by the Trust Preferred debenture agreements per the requirements discussed in the Written Agreement.Furthermore, the Company will not incur additional indebtedness without the prior approval of the Federal Reserve. The measures above have been implemented by the Bank and our being monitored internally, as well as externally by our regulators.As discussed in greater detail in Item 7, “Management’s Discussion and Analysis of Financial Condition and Results of Operation,” we have seen an improvement in our overall financial condition as of December 31, 2010 compared to December 31, 2009, which can be partially attributed to the implementation of these measures. Competition All phases of the business of the Bank are highly competitive. The Bank competes with numerous financial institutions, including other commercial banks in the greater Fort Wayne, Warsaw, Allen County and Kosciusko County market areas in Northeast Indiana.In 2008 five new banks entered the market, while one left during 2009, bringing the total banking institutions, excluding credit unions, to twenty-two.The new banks include regional banks: Huntington National Bank and Old National Bank, along with community banks: First Federal of the Midwest, State Bank & Trust, and Woodforest National.Additionally, during the latter portion of 2008, National City Bank, a large regional bank that currently ranks third in our marketplace in total deposit share, was purchased by PNC Financial Services Group. Locally, the formal name change to PNC Bank took place during the second quarter of 2010.The Bank, along with other commercial banks, competes with respect to its lending activities and competes in attracting demand deposits. The Bank also faces competition from thrift institutions, credit unions and other banks as well as finance companies, insurance companies, mortgage companies, securities brokerage firms, money market funds, trust companies and other providers of financial services. Many of the Bank’s competitors have been in business for many years longer than the Bank, have established customer bases, and are larger and have larger lending limits than the Bank. The Bank competes for loans principally through its ability to communicate effectively with its customers and understand and meet their needs. The Bank offers personal attention, professional service, off-site ATM capability and competitive interest rates. Management believes that its personal service philosophy enhances the Bank’s ability to compete favorably in attracting individuals and small- to medium-sized businesses.Since 2002, the Bank has ranked fourth in our Allen County market-place in total deposit share and currently comprises 10.78% of the total marketshare.The top three, JP Morgan Chase & Co., Wells Fargo & Company, and PNC Financial Services Group, comprise 55.56% of the total marketshare. 12 Employees As of December 31, 2010, we had 156 employees, including approximately 150.75 full-time equivalents. None of our employees are covered by a collective bargaining agreement. Management believes that its relationship with our employees is good. Statistical Disclosure The statistical disclosure concerning the Company and the Bank, on a consolidated basis, is included in Item 7 of this report. Available Information Our annual reports on Form 10-K, quarterly reports on Form 10-Q, current reports on Form 8-K and amendments to those reports filed or furnished pursuant to Section 13(a) or 15(d) of the Exchange Act are available or may be accessed free of charge on the Securities and Exchange Commissions website under the symbol “TOFC,” at www.sec.gov, as well as through the Tower Financial Corporation Investor Relations section of the Company's Internet website at www.tofc.net. The following corporate governance documents are also available through the TOFC Investor Relations section of our Internet website, or may be obtained in print form by written request addressed to Secretary, Tower Financial Corporation, 116 East Berry Street, Fort Wayne, Indiana 46802: Code of Business Conduct and Ethics, Audit Committee Charter, Compensation Committee Charter, and Nominating and Corporate Governance Committee Charter. The Company intends to post any amendments to the foregoing documents on its website and will report any waivers of the Code for directors and executive officers on a Current Report on Form 8-K. ITEM 1a. RISK FACTORS. An investment in shares of our common stock involves various risks.Before deciding to invest in our common stock, you should carefully consider the risks described below in conjunction with the other information in this annual report on Form 10-K and information incorporated by reference into this annual report on Form 10-K, including our consolidated financial statements and related notes.Our business, financial condition and results of operations could be harmed by any of the following risks or by other risks that have not been identified or that we may believe are immaterial or unlikely.The value or market price of our common stock could decline due to any of these risks, and you may lose all or part of your investment. The risks discussed below also include forward-looking statements, and our actual results may differ substantially from those discussed in these forward-looking statements. A prolonged economic downturn in the financial industry and the domestic and international credit markets may adversely affect our operations and our stock price. A prolonged general economic downturn in the financial services industry resulted in uncertainty in financial markets throughout 2009 and 2010. In addition, as a consequence of the recession that the United States is now working its way out of, business activity across a wide range of industries face serious difficulties due to the lack of consumer spending and the extreme lack of liquidity in the global credit markets. Unemployment has also increased significantly. The general economic downturn caused uncertainty in the financial markets over the past couple of years.Commercial, as well as consumer loan portfolio performances, deteriorated at many institutions and the competition for deposits and quality loans increased significantly. In addition, the values of real estate collateral supporting many commercial loans and home mortgages declined. Bank and bank holding company stock prices have been negatively affected, as has the ability of banks and bank holding companies to raise capital or borrow in the debt markets compared to recent years.As a result, there is a potential for new federal or state laws and regulations regarding lending and funding practices and liquidity standards, and bank regulatory agencies are expected to be very aggressive in responding to concerns and trends identified in examinations, including the expected issuance of many formal enforcement orders.Negative developments in the financial industry and the domestic and international credit markets, and the impact of new legislation in response to those developments, may negatively impact our operations by restricting our business operations, including our ability to originate or sell loans, and adversely impact our financial performance or our stock price. 13 We operate in a highly regulated banking environment and we may be adversely affected by changes in laws and regulations or by the actions of our regulators. Tower Bank is subject to extensive regulation, supervision and examination by the IDFI, the Federal Reserve and the FDIC, as insurer of its deposits.Such regulation and supervision govern the activities in which a financial institution and its holding company may engage, and are intended primarily for the protection of the depositors and borrowers of Tower Bank and for the protection of the FDIC insurance fund.The regulation and supervision by the Federal Reserve, the IDFI and the FDIC are not intended to protect the interests of investors in our common stock.Regulatory authorities have extensive discretion in their supervisory and enforcement activities, including the imposition of restrictions on our operations, the adverse classification of our assets and determination of the level of our allowance for loan losses.Any change in such regulation and oversight, whether in the form of regulatory policy, regulations, legislation or supervisory action, including enforcement actions, may have a material impact on our operations.In addition, the Sarbanes-Oxley Act of 2002, and the related rules and regulations promulgated by the Securities and Exchange Commission and Nasdaq that are applicable to us, have, in recent years, increased the scope, complexity and cost of corporate governance, reporting and disclosure practices, including the costs of completing our audit and maintaining our internal controls. Additionally, congress and federal regulatory agencies continually review banking laws, regulations and policies for possible changes.Statutes and regulations affecting our business may be changed at any time and the interpretation of these statutes and regulations by examining authorities may also change.There can be no assurance that such changes to the statutes and regulations or to their interpretation will not adversely affect our business. Such changes could subject us to additional costs, limit the types of financial services and products we may offer and/or increase the ability of non-banks to offer competing financial services and products, among other things.In addition to governmental supervision and regulation, we are subject to changes in other federal and state laws, including changes in tax laws, which could materially affect the banking industry. We have relatively high amounts of commercial, commercial real estate and development loans, and these loans have more credit risk than residential mortgage loans. We generally invest a greater proportion of our assets in loans secured by business assets and commercial real estate than financial institutions that invest a greater proportion of their assets in loans secured by single-family residences. Commercial real estate, commercial business and development loans generally involve a higher degree of credit risk than residential mortgage lending, due primarily to the relatively larger amounts loaned to individual borrowers. While we did not engage in the business of sub-prime lending, our construction, land development and land loan portfolio, along with our commercial loan portfolio and certain of our other loans, has been adversely affected by the recent downturn in the residential and commercial real estate market.Moreover, many of our borrowers also have more than one commercial real estate, commercial business or development loan outstanding with us or with other institutions, and the turmoil in the credit markets has made it more difficult for them to continue and sustain their prior business levels, thereby reducing their available cash flows. Consequently, an adverse development with respect to one loan or one credit relationship could expose us to a significantly greater risk of loss and could have a material adverse impact on our business and results. We have an elevated amount of non-performing assets, which has affected and could continue to adversely affect our net interest margin and our results. A loan is considered non-performing when full collection of principal and interest in accordance with the loan contract is not probable.Although the level of non-performing assets increased from $21.1 million at December 31, 2009 to $27.8 million at December 31, 2010, the primary reason for the increase is due to new proposed guidance on trouble debt restructured loans, which increased by $5.6 million.While we believe our loan portfolio is improving, there is still an elevated level of non-performing assets on our books.These and other non-performing loans, even if they are eventually collected, in whole or in part, take longer periods of time to work out, which result in loss of income and/or principal during the workout period, and also require additional resources. 14 We may be required to make further increases in our provision for loan losses and to charge-off additional loans in the future, especially due to our level of non-performing assets. For the year ended December 31, 2010, we recorded $4.7 million in provision for loan losses compared to $10.7 million in 2009.Net charge-offs were $3.9 million in 2010 compared to $9.8 million in 2009.Our non-performing assets remain at elevated levels, which was indicative of the recessionary period in the economy and/or our local real estate market, which we are working are way out of. As such, some of our currently performing assets may not continue to perform according to their terms, and the value of the collateral may become insufficient to pay the remaining loan balances.If this occurs, we may experience additional loan losses, which could have a negative effect on our results of operations.Like all financial institutions, we maintain an allowance for loan losses to provide for loans in our portfolio that may not be repaid in their entirety.We believe that our allowance for loan losses is maintained at a level adequate to absorb probable losses inherent in our loan portfolio as of the corresponding balance sheet date.However, our allowance for loan losses may not be sufficient to cover actual loan losses, and future provisions for loan losses could materially adversely affect our operating results. In evaluating the adequacy of our allowance for loan losses, we consider numerous quantitative factors, including our historical charge-off experience, status of our loan portfolio, changes in the composition of our loan portfolio and the volume of delinquent and classified loans.In addition, we use information about specific borrower situations, including their financial position and estimated collateral values, to estimate the risk and amount of loss for those borrowers.Finally, we also consider many qualitative factors, including general and economic business conditions, anticipated duration of the current business downturn, current general market collateral valuations, trends apparent in any of the factors we take into account and other matters, which are, by nature, more subjective and fluid.Our estimates of the risk of loss and amount of loss on any loan are complicated by the significant uncertainties surrounding our borrowers’ abilities to successfully execute their business models through changing economic environments, competitive challenges and other factors.Because of the degree of uncertainty and susceptibility of these factors to change, our actual losses may vary from our current estimates. Federal regulators, as an integral part of their examination process, periodically review our allowance for loan losses and may require us to increase our allowance for loan losses by recognizing additional provisions for loan losses charged to expense, or to decrease our allowance for loan losses by recognizing loan charge-offs.Any such additional provisions for loan losses or charge-offs, as required by these regulatory agencies, could have a material adverse effect on our financial condition and results of operations. We may be required to raise additional capital in the future, but that capital may not be available when it is needed. We are required by federal regulatory authorities to maintain adequate levels of capital to support our operations.We anticipate that we have sufficient capital resources to satisfy our capital requirements for the foreseeable future.We may at some point, however, need to raise additional capital to support our continued growth.If we raise capital through the issuance of additional shares of our common stock or other securities, it would dilute the ownership interests of existing stockholders and may dilute the per share book value of our common stock.New investors may also have rights, preferences and privileges senior to our current stockholders which may adversely impact our current stockholders. Our ability to raise additional capital, if needed, will depend on conditions in the capital markets at that time, which are outside of our control, and on our financial performance.Accordingly, we may not be able to raise additional capital, if needed, on terms acceptable to us.If we cannot raise additional capital when needed, our ability to maintain further or expand our operations through internal growth could be materially impaired. Liquidity Risk Could Impair Our Ability to Fund Operations and Jeopardize Our Financial Condition. Liquidity is essential to our business. An inability to raise funds through traditional deposits, brokered deposits, borrowings, the sale of securities or loans and other sources could have a substantial negative effect on our liquidity. Our access to funding sources in amounts adequate to finance our activities or the terms of which are acceptable to us could be impaired by factors that affect us specifically or the financial services industry or economy in general. Factors that could detrimentally impact our access to liquidity sources include a decrease in the level of our business activity as a result of a further downturn in the markets in which our loans are concentrated or adverse regulatory action against us. Our ability to borrow could also be impaired by factors that are not specific to us, such as a disruption in the financial markets or negative views and expectations about the prospects for the financial services industry in light of the recent turmoil faced by banking organizations and the continued deterioration in credit markets. 15 We rely on commercial and retail deposits, brokered deposits, advances from the Federal Home Loan Bank and other borrowings to fund our operations. Although we have historically been able to replace maturing deposits and advances as necessary, we might not be able to replace such funds in the future if, among other things, our results of operations or financial condition or market conditions were to change. In addition, if we fall below the FDIC's thresholds to be considered "well capitalized," we will be unable to continue with uninterrupted access to the brokered funds markets. Although we consider these sources of funds adequate for our liquidity needs, there can be no assurance in this regard, and we may be compelled to seek additional sources of financing in the future. There can be no assurance additional borrowings, if sought, would be available to us or, if available, would be on favorable terms. Bank and holding company stock prices have been negatively affected by the recent adverse economic trend, as has the ability of banks and holding companies to raise capital or borrow in the debt markets compared to recent years. If additional financing sources are unavailable or not available on reasonable terms, our financial condition, results of operations and future prospects could be materially adversely affected. We actively monitor the depository institutions that hold our federal funds sold and due from banks cash balances. We are currently not able to provide assurances that access to our cash equivalents and federal funds sold will not be impacted by adverse conditions in the financial markets. Our emphasis is primarily on safety of principal and we diversify our due from banks and federal funds sold among counterparties to minimize exposure to any one of these entities. The financials of the counterparties are routinely reviewed as part of our asset/liability management process. Balances in our accounts with financial institutions in the U.S. may exceed the FDIC insurance limits. While we monitor and adjust the balances in our accounts as appropriate, these balances could be impacted if the financial institutions fail and could be subject to other adverse conditions in the financial markets. Changes in market interest rates have adversely affected and could continue to adversely affect our financial condition and results of operations. Our financial condition and results of operations are significantly affected by changes in market interest rates. Our results of operations depend substantially on our net interest income, which is the difference between the interest income that we earn on our interest-earning assets and the interest expense that we may pay on our interest-bearing liabilities. Our interest-bearing assets generally reprice or mature more quickly than our interest-earning liabilities. In 2008, the federal funds rate decreased 400 basis points to a low of 0.25% at December 31, 2008.The rate remained unchanged from December 31, 2008 through December 31, 2010. In a rising interest rate environment, our net interest margin can be adversely impacted to the extent that our fixed rate loans do not reprice (approximately 54.8% of our loans as of December 31, 2010).We also have interest rate floors on loans, ranging from 0.75% to 1.75% over the Prime Rate, which will hinder net interest margin growth in a rising interest rate environment until the Prime Rate breaks through the floor rates.Also in this situation, rates paid on non-term deposit accounts will rise, thus also decreasing our margin. Additionally, deposit customers may move funds from savings accounts to higher rate certificate of deposit accounts. In a falling interest rate environment, however, our net interest margin could likewise be negatively affected, as competitive pressures might require us to decrease our lending interest rates, while these same competitive pressures could keep us from further reducing interest payment rates on our deposits. Such movements, therefore, could cause a decrease in our interest rate spread and net interest margin. We are also subject to reinvestment risk associated with changes in interest rates. Changes in interest rates may affect the average life of loans and mortgage-related securities. Decreases in interest rates often result in increased prepayments of loans and mortgage-related securities, as borrowers refinance their loans to reduce borrowing costs. Under these circumstances, we are subject to reinvestment risk to the extent that we are unable to reinvest the cash received from such prepayments in loans or other investments that have interest rates that are comparable to the interest on our existing loans and securities. Moreover, increases in interest rates may decrease loan demand, in which event our results of operations may be adversely affected by the amount of non-interest expenses associated with mortgage banking activities, such as salaries and employee benefits, occupancy expense, equipment and data processing costs and other operating costs. 16 Changes in interest rates also affect the value of our interest earning assets and, in particular, our securities portfolio held for investment. Generally, the value of securities fluctuates inversely with changes in interest rates. Decreases in the fair value of securities available for sale, therefore, could have an adverse effect on stockholders’ equity. Our loan growth, although currently slowed, has historically outpaced our ability to generate lower cost in-market deposits, and this has required us to find alternative funding sources, some of which may either not be available to us or available at greater cost, and which, to the extent thereof, adversely affects our net interest margin. We must maintain sufficient funds to respond to the needs of our depositors and borrowers.Our loan growth, although currently by design at a maintenance level, has historically outpaced our ability to fund that loan growth with in-market deposits. Accordingly, as part of our liquidity management, we have utilized a number of alternative funding sources. In addition to deposit growth and repayments and maturities of loans and investments, we have utilized various alternative funding sources, such as out-of-market deposits purchased from brokers (typically money market and certificates of deposit), borrowings from the Federal Home Loan Bank, and/or from the issuance of Trust Preferred Securities. If we were to become less than “well capitalized,” as defined by applicable banking regulations, or if a written enforcement order were to be imposed on us by our regulators, it could materially delay, make more costly or restrict our ability to borrow from the FHLB and the Federal Reserve Bank or to acquire and retain brokered certificates of deposit. Our financial flexibility will be severely constrained if we are unable to maintain our access to funding or if adequate financing is not available to accommodate future growth at acceptable interest rates.Finally, if we are required to rely more heavily on more expensive funding sources to support future growth, our revenues may not increase proportionately to cover our costs.In this case, our operating margins and profitability would be adversely affected. In 2010, we purposely allowed our loan portfolio to decrease in order to focus on improving asset quality, increasing liquidity, and improving profitability.This decrease in the loan portfolio allowed us to restructure the balance sheet to become more liquid by purchasing investments.During 2010, we strategically purchased brokered certificates of deposit and brokered money markets to lock in low rates for an extended period of time.While this lowered our current net interest margin, it is helping to hedge increases in interest rates on the deposit side, as the terms for new brokered certificate of deposit purchases ranged from two years to ten years, with an average life of just more than six years.The average rate on our brokered certificates of deposit purchases was 3.0%.To offset the increase in interest expense from brokered certificates of deposit, we aggressively reduced our rates on all deposit products to levels still acceptable within the local market and purchased variable rate brokered money market accounts with an average rate of approximately 0.60%.As long-term interest rates begin to increase, the opportunity to hedge interest rate risk is limited. Increased and/or special FDIC assessments will hurt our earnings. The FDIC insures deposits at FDIC insured financial institutions, such as the Bank. The FDIC charges the insured financial institutions premiums to maintain the Deposit Insurance Fund at a certain level. Beginning in 2008, the economic environment led to increased levels of bank failures and expectations for further failures, which, in turn, increased the FDIC’s resolution costs and led to a reduction in the Deposit Insurance Fund. As a result, on October 16, 2008, the FDIC published a restoration plan designed to replenish the Deposit Insurance Fund over a period of five years and to increase the deposit insurance reserve ratio, which had decreased to 1.01% of insured deposits as of June 30, 2008, to the statutory minimum of 1.15% of insured deposits by December 31, 2013. In order to implement the restoration plan, the FDIC significantly increased both its risk-based assessment system and its base assessment rates charted to financial institutions for deposit insurance. Commencing with the first quarter of 2009, our FDIC deposit assessment rates increased to an annualized level of $2,059,524 in 2010 and $1,681,862 in 2009, compared to $697,063 for 2008, and this has and will continue to negatively impact our earnings. Moreover, the FDIC required all institutions to prepay their assessments for the fourth quarter of 2009 and all of 2010, 2011 and 2012. As a result, we were required to make a payment of $5.5 million on December 30, 2009, which we recorded as a prepaid expense and started to amortize the expense over the three year assessment period.As of December 31, 2010 the remaining prepaid expense was $2.9 million. 17 Payment of dividends will depend on our future financial condition and performance and may be restricted. Dividends on our capital stock, including our common stock and our Series A Convertible Preferred Stock, is strictly prohibited by the Written Agreement with the Federal Reserve and the IDFI.For details regarding the Written Agreement, refer to the “Bank Regulation — Written Agreement” section of Item 1, “Business”. Once our Written Agreement restrictions are lifted, any future dividends will depend upon the Board’s assessment of our operating and financial condition, projected cash needs, contractual restrictions and any further restrictions imposed on us by our banking regulators. From time to time, we may also become a party to financing agreements or other contractual arrangements that may have the effect of limiting or prohibiting the Company from declaring or paying dividends.We have issued Trust Preferred Securities that prevent us from paying dividends on our capital stock in the event that we defer our interest payment obligations on the Trust Preferred Debt.In February 2010, we notified the trustees of the Trust Preferred Securities that we elected to defer interest payments on the securities indefinitely since the first quarter of 2010.Therefore, we did not pay dividends in 2010 and will not be able to pay dividends on our capital stock until, at a minimum, we pay the interest due on the Trust Preferred Securities. Technological advances may adversely impact Tower Financial Corporation’s business. The banking industry is undergoing technological changes with frequent introductions of new technology-driven products and services. In addition to improving customer services, the effective use of technology increases efficiency and enables financial institutions to reduce costs. Our future success will depend, in part, on our ability to address the needs of our customers by using technology to provide products and services that will satisfy customer demands for convenience as well as to create additional efficiencies in our operations. Many of our competitors have substantially greater resources than we do to does to invest in technological improvements. We may not be able to effectively implement new technology-driven products and services or successfully market such products and services to our customers. A breach of information security or a breakdown in our data storage and distribution systems could adversely affect our earnings. Increasingly, we depend upon data processing, communication and information exchange on a variety of computing platforms and networks, and over the Internet. We cannot be certain that all of our systems are entirely free from vulnerability to attack or that they may not from time to time malfunction, due either to human error or mechanical failure, despite safeguards we have instituted. In addition, we rely on the services of a variety of vendors to meet our data processing and communication needs. If information security is breached, information can be lost or misappropriated, resulting in financial loss or costs to us or damages to others. These costs or losses could materially exceed the amount of insurance coverage, if any, which could adversely affect our earnings. Strong competition within the Bank’s market area has hurt and could continue to hurt our profits and slow our growth. Competition in our banking and financial services competitive market area, both in making loans and in attracting deposits, is intense, and our profitability depends upon our continued ability to successfully compete in both arenas. We compete in the greater Fort Wayne, Warsaw, Allen County and Kosciusko County market areas of Northeast Indiana, with numerous commercial banks, savings and loan associations, credit unions, finance companies, insurance companies, and brokerage and investment banking firms. Many of these competitors have substantially greater resources and lending limits than we do and may offer certain services that we do not or cannot provide.The financial services industry could become even more competitive as a result of legislative, regulatory and technological changes and continued consolidation. Our ability to compete successfully depends on a number of factors, including, among other things: · Our ability to develop, maintain and build upon long-term customer relationships based on quality service, high ethical standards and safe, sound assets. · Our ability to maintain and expand our market position. · The scope, relevance and pricing of our products and services offered to meet customer needs and demands. 18 · The rate at which we introduce new products and services relative to our competitors. · Customer satisfaction with our level of service. · Industry and general economic trends. Failure to perform in any of these areas could significantly weaken our competitive position, which could adversely affect our growth and profitability, which, in turn, could have a material adverse effect on our financial condition, results of operations and cash flows. Price competition for loans and deposits might result in the Bank earning less on loans and paying more for deposits, which would reduce net interest income and adversely affect our results. Competition also may make it more difficult to attract deposits and, consequently, to grow loans. The continuing concentration of loans in our primary market areas, and the decreased value of real estate and business assets in our market area, may result in further under collateralization of some of our loans, which could have a material adverse effect on us. Our success depends primarily on the general economic condition within the metropolitan Fort Wayne, Warsaw, Allen County, and Kosciusko County market areas in Northeast Indiana in which we conduct our business. Unlike large banks that are more geographically diversified, we provide banking and financial services to customers primarily in our market area. Local economic conditions in our market areas, therefore, have a significant impact on our loans, the ability of the borrowers to repay these loans, and the value of the collateral securing these loans. A continuation of the decline or a further deteriorization in general economic conditions in our market area caused by the loss of manufacturing and other jobs, decline in real estate market values, unemployment and other factors beyond our control, could further adversely affect the ability of our customers to repay their loans and, therefore, our financial condition and results of operations. Additionally, because we have a significant amount of commercial real estate development and construction loans, decreases in housing demand brought about by a loss of jobs, an increase in homes in foreclosure or otherwise available for sale on the market and a reduction in demand for new housing may also have a negative affect on the ability of some of our borrowers to make timely repayment of their loans, which could have an adverse impact on our earnings. Moreover, further decrease in asset quality could require additions to our allowance for loan losses through increased provisions for loan losses, which would reduce our profits. We face risks entering new markets or establishing new branches. There are substantial costs associated with maintaining a banking facility, including the cost of construction, land purchases (if owned) or lease commitments (if leased), equipping the facility, staffing commitments and marketing costs.If we are not successful in establishing a customer base and conditions that enable us to profitably operate that facility, we may be forced to either sustain continuing losses or to close the facility. In May 2010, we opened a branch on the North side of Fort Wayne.While there are several banks that have already established themselves in that market, we have improved our position by replacing a leased branch located in a strip mall with a free standing branch that is more visible to passing traffic at the same intersection. In general, we believe our ability to compete in the market and realize an appropriate return to stockholders depends on the local economy and how the consumers react to our brand.Competition for loans and deposits may have adverse affects on our net interest income as well. We operate in a highly regulated environment and we may be adversely affected by changes in laws and regulations. We are subject to extensive regulation, supervision and examination by the IDFI, the FDIC, as insurer of our deposits, by the Board of Governors of the Federal Reserve System, as regulator of our Bank and holding company and by the U.S. Congress and the Indiana General Assembly. Such regulation and supervision governs the activities in which a banking institution and its holding company may engage, and are intended primarily for the protection of the insurance fund and depositors. Regulatory authorities have extensive discretion in their supervisory and enforcement activities, including the imposition of restrictions on our operations, the classification of our assets and determination of the level of our allowance for loan losses. Any change in such regulation and oversight, whether in the form of regulatory policy, regulations, legislation or supervisory action, may have a material impact on our operations. 19 We are subject to heightened regulatory scrutiny with respect to Bank Secrecy and Anti-Money Laundering statutes and regulations. In recent years, regulators have intensified their focus on the USA Patriot Act’s Anti-Money Laundering and Bank Secrecy Act compliance requirements. There is also increased scrutiny of our compliance with the rules enforced by the Office of Foreign Assets Control. In order to comply with regulations, guidelines and examination procedures in this area, we are required to adopt new policies and procedures and to install new systems. We cannot be certain that the policies, procedures and systems we have in place or may in the future put in place are or will be flawless. Therefore, there is no assurance that in every instance we are and will be in full compliance with these requirements. We Rely on Dividends from Our Subsidiary for Most of Our Revenue Because we are a holding company with no significant assets other than the Bank and its subsidiary, the Trust Company, we typically depend upon dividends from one or both of these entities for a substantial portion of our revenues. Our ability to pay dividends, internally or to stockholders, is currently prohibited by the Written Agreement. For details regarding the Written Agreement, refer to the “Bank Regulation — Written Agreement” section of Item 1, “Business”.Once this is lifted, our ability to pay dividends to our stockholders will therefore continue to depend in large part upon our receipt of dividends or other capital distributions from the Bank. From time to time, we may also become a party to financing agreements or other contractual arrangements that may have the effect of limiting or prohibiting us or our bank subsidiary from declaring or paying dividends. Our holding company expenses and interest obligations on our trust preferred securities and corresponding subordinated debt securities issued by us may limit or impair our ability to declare or pay dividends. We depend heavily on our key banking and management personnel. Our success depends in part on its ability to attract and retain key executives and to attract and retain qualified and productive banking officers, who have experience both in sophisticated banking matters and in operating small to mid-size banks. These qualities are essential both for effective executive management and also for the growth and expansion of the Bank’s customer base for loans and deposits. Competition for such personnel is strong in the local banking industry, and we compete with many other banks and financial institutions, some of them with financial resources and benefits greater than ours, for such individuals. In this market environment, we may not be successful in attracting or retaining the personnel we require for future growth. We expect to effectively compete in this area by offering financial packages that include incentive-based compensation and the opportunity to join in the rewarding work of building a growing bank. Our Controls and Procedures May Fail or Be Circumvented Management regularly reviews and updates our internal controls, disclosure controls and procedures, and corporate governance policies and procedures. Any system of controls, however well designed and operated, is based in part on certain assumptions and can provide only reasonable, not absolute, assurances that the objectives of the system are met. Any failure or circumvention of our controls and procedures or failure to comply with regulations related to controls and procedures could have a material adverse effect on our business, results of operations, cash flows and financial condition. Recently enacted financial reform legislation will, among other things, create a new Consumer Financial Protection Bureau, tighten capital standards and result in new laws and regulations that are expected to increase our costs of operations. On July 21, 2010, President Obama signed the Dodd-Frank Wall Street Reform and Consumer Protection Act (the “Dodd-Frank Act”). This new law will significantly change the current bank regulatory structure and affect the lending, deposit, investment, trading and operating activities of financial institutions and their holding companies. The Dodd-Frank Act requires various federal agencies to adopt a broad range of new implementing rules and regulations, and to prepare numerous studies and reports for Congress. The federal agencies are given significant discretion in drafting the implementing rules and regulations, and consequently, many of the details and much of the impact of the Dodd-Frank Act may not be known for many months or years. Effective one year after the date of enactment is a provision for the Dodd-Frank Act that eliminates the federal prohibitions on paying interest on demand deposits, thus allowing businesses to have interest bearing checking accounts. Depending on competitive responses, this significant change to existing law could have an adverse impact on our interest expense. 20 The Dodd-Frank Act also broadens the base for FDIC deposit insurance assessments. Assessments will now be based on the average consolidated total assets less tangible equity capital of a financial institution, rather than deposits. The Dodd-Frank Act also permanently increases the maximum amount of deposit insurance for banks, savings institutions and credit unions to $250,000 per account, retroactive to January 1, 2008, and non-interest bearing transaction accounts have unlimited deposit insurance through December 31, 2013. The legislation also increases the required minimum reserve ratio for the Deposit Insurance Fund, from 1.15% to 1.35% of insured deposits, and directs the FDIC to offset the effects of increased assessments on depository institutions with less than $10 billion in assets. The Dodd-Frank Act will require publicly traded companies to give stockholders a non-binding vote on executive compensation and so-called “golden parachute” payments, and authorizes the Securities and Exchange Commission to promulgate rules that would allow stockholders to nominate their own candidates using a company’s proxy materials. It also provides that the listing standards of the national securities exchanges shall require listed companies to implement and disclose “clawback” policies mandating the recovery of incentive compensation paid to executive officers in connection with accounting restatements. The legislation also directs the Federal Reserve to promulgate rules prohibiting excessive compensation paid to bank holding company executives, regardless of whether the company is publicly traded or not. Because we are a smaller reporting company, the requirement for a non-binding vote on executive compensation does not apply to our Company this year. The Dodd-Frank Act requires minimum leverage (Tier 1) and risk based capital requirements for bank and savings and loan holding companies that are no less than those applicable to banks, which will exclude certain instruments that previously have been eligible for inclusion by bank holding companies as Tier 1 capital, such as trust preferred securities. Because our Bank has assets of more than $500 million and less than $15 billion, trust preferred securities issued before May 19, 2010 will still be considered Tier 1 capital. It is difficult to predict at this time what specific impact the Dodd-Frank Act and the yet to be written implementing rules and regulations will have on community banks. However, it is expected that at a minimum they will increase our operating and compliance costs and could increase our interest expense. Our Written Agreement with the Federal Reserve may further impair our operations or restrict our growth. Pursuant to our Written Agreement with the Federal Reserve, we are subject to significant governmental supervision and regulation as described in the “Bank Regulation — Written Agreement” section of Item 1, “Business” of this Form 10-K.These regulations are intended primarily for the protection of depositors’ funds, federal deposit insurance funds and the banking system as a whole, and not necessarily the stockholders. 21 ITEM 1b. UNRESOLVED STAFF COMMENTS. NONE. ITEM 2. PROPERTIES. Description Location Own or Lease Corporate Headquarters Fort Wayne, Indiana (Downtown) Lease Dupont Branch Fort Wayne, Indiana (North) Own Scott/Illinois Branch Fort Wayne, Indiana (Southwest) Lease Stellhorn/Lahmeyer Branch Fort Wayne, Indiana (Northeast) Own Waynedale Branch Fort Wayne, Indiana (South) Own Covington Branch Fort Wayne, Indiana (Southwest) Own Warsaw Branch Warsaw, Indiana (Downtown) Own Vacant land for new branch* Fort Wayne, Indiana (Southwest) Own *The new branch will replace the leased Scott/Illinois Branch. Construction is expected to commence in the summer of 2011. The Bank conducts business through the Corporate Headquarters and the branches.None of the properties we own are subject to any major encumbrances.Our net investment in real estate and equipment at December 31, 2010 was $8.3 million. ITEM 3. LEGAL PROCEEDINGS. We may be involved from time to time in various routine legal proceedings incidental to its business. We are not currently engaged in any material legal proceeding, nor are we currently aware any of threatened claim or legal proceeding that we would expect to have a material adverse effect on our results of operations or financial position. 22 PART II ITEM 4. (Removed and Reserved) ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS, AND ISSUER PURCHASES OF EQUITY SECURITIES. Market Information Our common stock is traded on the Nasdaq Global Market System under the symbol “TOFC.” As of March 10, 2011, there were 513 stockholders of record and approximately 1,538 beneficial owners of the common stock. The following table also presents the high and low sales prices for our common stock on the Nasdaq Global Market System, by quarter for 2010 and 2009. High/Low Stock Price High Low High Low 1st Quarter $ 2nd Quarter $ 3rd Quarter $ 4th Quarter $ Dividends Because we are a holding company and substantially all of our assets are held by the Bank, our primary source for dividends has been the Bank. Payments from the Bank to the Company are subject to legal and regulatory limitations, generally based on capital levels and profits, imposed by law and regulatory agencies with authority over the Bank. The ability of the Bank to pay dividends is also subject to its profitability, financial condition, capital expenditures and other cash flow requirements. In addition, under the terms of the debentures issued in connection with certain trust preferred securities due in 2035 and 2037, we would be precluded from paying dividends on our common stock (other than dividends in the form of additional shares of common stock) if we are in default under these debentures, if we have exercised our right to defer payments of interest on these debentures, or if certain related defaults occurred.Prior to the sale of the Trust Company to the Bank on December 1, 2009, the Trust Company was able to make small dividend payments to the holding company, such as the $800,000 dividends paid in both 2009 and 2008.There were no dividend payments made in 2010.Our ability to pay dividends to our stockholders continues to depend primarily on the Bank's ability to pay dividends to the Company. We did not pay cash dividends on our common stock from our inception through calendar 2005. In December 2005, our Board of Directors approved the payment of dividends commencing in calendar 2006. This was based on an analysis of our liquidity needs, regulatory and capital requirements, and results of operations. In 2006, we made four quarterly dividend payments of $0.04 each for a total annual dividend of $0.16 per share.In January 2007, our Board of Directors voted to increase the quarterly dividend by 10% to $0.044 per share.We subsequently made four quarterly dividend payments of $0.044 each for a total annual dividend of $0.176 per share.In the first quarter of 2008, our Board of Directors approved a dividend payment of $0.044. No more dividend payments were made following the first quarter of 2008 through December 31, 2010. Although, both Tower Financial and Tower Bank are and have been qualified as ‘well capitalized’ under Federal Reserve Standards, our Board of Directors passed a resolution in January 2008 requiring that written approval be received from the Federal Reserve before declaring or paying any corporate dividends.Permission was granted in January 2008 by the Federal Reserve and a quarterly dividend of $0.044 was declared and paid for the first quarter of 2008.In the second quarter of 2008, however, our Board of Directors elected to forego the declaration of dividends indefinitely. The decision was based on the desire to retain capital and hedge against uncertain and challenging economic and banking industry conditions, as well as to maintain Tower Bank’s current “well capitalized” status within the Federal Reserve System. 23 On May 5, 2010, we entered into a written agreement with the Federal Reserve and the IDFI, effective April 23, 2010 (the “Written Agreement”). For details regarding the Written Agreement, refer to the “Bank Regulation — Written Agreement” section of Item 1, “Business”.One of the requirements in the Written Agreement was that we are not to pay dividends on or redeem any common or preferred stock or other capital stock, or make any payments of interest on its Trust Preferred Debt, without written approval from the Federal Reserve.In response to these requirements, no preferred stock dividends, common stock dividends or Trust Preferred Debt interest payments were made in 2010. Stockholder Return Performance Graph Set forth below is a line graph comparing the yearly percentage change in the cumulative total stockholder return on the Company’s Common Stock (based on the last reported sales price of the respective year) with the cumulative total return of the Nasdaq Stock Market Index (United States stocks only) and the Nasdaq Bank Stocks Index for the past five years ending December 31, 2006 – 2010. The following information is based on an investment of $100 on January 29, 1999 in the Company’s Common Stock at the market close on that day, the Nasdaq Stock Market Index and the Nasdaq Bank Stocks Index, with dividends reinvested where applicable. The comparisons shown in the graph below are based on historical data and the Company cautions that the stock price performance shown in the graph below is not indicative of, and is not intended to forecast, the potential future performance of the Company’s Common Stock. For the years ended December 31, Index 12/31/06 12/31/07 12/31/08 12/31/09 12/31/10 Tower Financial Corporation $ Nasdaq Total US Index Nasdaq Bank Index The foregoing Performance Graph shall not be deemed to be incorporated by reference in any previous or future documents filed by the Company with the Securities and Exchange Commission under the Securities Act of 1933 or the Securities Exchange Act of 1934, except to the extent that the Company specifically incorporates the graph by reference in any such document. 24 ITEM 6. SELECTED FINANCIAL DATA. Consolidated Summary of Operations and Selected Statistical Data Years ended December 31, ($ in thousands, except per share data) Results of Operations: Interest income $ Interest expense Net interest income Provision for loan losses Noninterest income Noninterest expense Income (loss) before income taxes ) ) Income taxes expense (benefit) ) 23 ) Net income (loss) ) ) Per Share Data: Net income (loss): basic $ $ ) $ $ ) $ Net income (loss): diluted ) ) Book value per common share at end of period Dividends declared n/a n/a Balance Sheet Data: Total assets $ Total securities held to maturity - Total securities available for sale Loans held for sale - Total loans Allowance for loan losses Total deposits FHLB advances Junior subordinated debt Stockholders' equity Performance Ratios: Return on average assets % -0.81
